DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 09/16/20; 09/16/21; 11/03/21; 05/24/22; and 09/22/22 have been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 158, 800. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

With respect to step 1 of the patent subject matter eligibility analysis, the claims are directed to a process, machine, manufacture, or composition of matter. Independent claim 1 is directed to a method, which is a process. Independent claim 13 is directed to a non-transitory, computer-readable medium, which is a manufacture. Independent claim 16 is directed to a system, which is a machine. All other claims depend on independent claims 1, 13, and 16. As such, claims 1-20 are directed to a statutory category.

With respect to step 2A, prong one, the claims recite an abstract idea, law of nature, or natural phenomenon. Specifically, the following limitations recite mathematical concepts and/or mental processes.

Claim 1
determining a concentration of at least one chemical reaction product (This limitation recites abstract mathematical calculations. The applicant’s specification discloses multiple specific equations to represent concentration determination, for example, equations (8), (29), and (30).)
correlating the concentration of the at least one chemical reaction product to a relation between an arc and a spark of the plasma discharge (This limitation recites abstract mathematical relationships and calculations. As seen in paragraph 0076 of the applicant’s specification, “Reaction rates are a function of plasma temperature … which means that plasma temperature can be calculated or correlated to measured reaction rates.” (emphasis mine). Here, the applicant associates “calculation” with “correlation.” Furthermore, one of ordinary skill in the art would recognize that the type of “correlations” contemplated by the applicant’s disclosure are mathematical correlations (i.e. mathematical relationships). This is supported by the many specific equations used in the specification to explain the applicant’s invention.)

Claims 2-12 depend on claim 1 and also disclose abstract ideas as a result of their dependency. On their own, some of the dependent claims also further disclose abstract ideas, such as in dependent claim 5, which discloses a ratio, which is a mathematical concept.

Claim 13 recites similar abstract elements as those disclosed with respect to claim 1.

Claims 14-15 depend on claim 13 and also disclose abstract ideas as a result of their dependency. On their own, some of the dependent claims also further disclose abstract ideas, such as in dependent claim 15, which discloses a ratio, which is a mathematical concept.

Claim 16 recites similar abstract elements as those disclosed with respect to claim 1.

Claims 17-20 depend on claim 16 and also disclose abstract ideas as a result of their dependency. On their own, some of the dependent claims also further disclose abstract ideas, such as in dependent claims 18-19, which disclose a ratio, which is a mathematical concept.

With respect to step 2A, prong two, the claims do not recite additional elements that integrate the judicial exception into a practical application. The following limitations are considered “additional elements” and explanation will be given as to why these “additional elements” do not integrate the judicial exception into a practical application.

Claims 1 and 13
in a drilling fluid after the drilling fluid has interacted with a plasma discharge produced via one or more electrodes of a drill bit of a pulse power drill string disposed in a borehole for drilling the borehole (This limitation is not indicative of integration into a practical application because it generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Even though elements like electrodes, drill bit, drill string, borehole, etc … are structural elements, the limitation is not affirmatively directed to the structural elements. Rather, the limitation is directed to data about the structural elements. The purpose of the structural elements here is merely to serve as a general field of use, not a specific linking that applies or uses the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.)

Claims 2-12 depend on claim 1, and claims 14-15 depend on claim 13. They do not disclose any additional limitations that are indicative of integration into a practical application.

Claim 16
a pulse power drill string configured to be positioned in a borehole formed in a subsurface formation, wherein the pulse power drill string comprises a drill bit with one or more electrodes to periodically emit an electrical discharge to drill the borehole (Even though this limitation, unlike the limitations in claims 1 and 13, does affirmatively claim structural elements, these structural elements still merely serve to generally link the use of the judicial exception to a particular technological environment or field of use. The judicial exception is directed to performing mathematical calculations on data, and this limitation only serves to illustrate the field of use in which the data belongs. There is no transformation or reduction of a particular article to a different state or thing.)
a sample extractor configured to collect a sample of drilling fluid that circulated down the borehole and that interacted with the electrical discharge (Even though this limitation, unlike the limitations in claims 1 and 13, does affirmatively claim structural elements, these structural elements still merely serve to generally link the use of the judicial exception to a particular technological environment or field of use. The judicial exception is directed to performing mathematical calculations on data, and this limitation only serves to illustrate the field of use in which the data belongs. There is no transformation or reduction of a particular article to a different state or thing. This limitation merely serves to disclose the general field of use of gathering drilling fluid data.) 
an analysis system (This limitation uses a generic analysis system that merely uses a computer as a tool to perform an abstract idea (see MPEP 2016.05(f)). It is not indicative of integration into a practical application.)
a processor (This limitation uses a generic analysis system that merely uses a computer as a tool to perform an abstract idea (see MPEP 2016.05(f)). It is not indicative of integration into a practical application.)
a computer-readable medium to cause the processor (This limitation uses a generic analysis system that merely uses a computer as a tool to perform an abstract idea (see MPEP 2016.05(f)). It is not indicative of integration into a practical application.)
in a drilling fluid after the drilling fluid has interacted with a plasma discharge produced via one or more electrodes of a drill bit of a pulse power drill string disposed in a borehole for drilling the borehole (This limitation is not indicative of integration into a practical application because it generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Even though elements like electrodes, drill bit, drill string, borehole, etc … are structural elements, the limitation is not affirmatively directed to the structural elements. Rather, the limitation is directed to data about the structural elements. The purpose of the structural elements here is merely to serve as a general field of use, not a specific linking that applies or uses the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.)

Claims 17-20 depend on claim 16. They do not disclose any additional limitations that are indicative of integration into a practical application.

With respect to step 2B, the claims do not recite additional elements that amount to significantly more than the judicial exception. The claimed invention does not add significantly more because, as discussed above in step 2A, prong two, the claims do nothing more than merely use a computer as a tool to perform an abstract idea or generally link the use of the judicial exception to a particular technological environment or field of use. The claims are directed to receiving data, processing data, and outputting a result based on the processed data. This is well-understood, routine, and conventional. Simply appending well-understood, routine, and conventional activities previously known to the industry, and specified at a high level of generality, to the judicial exception is not indicative of an inventive concept (aka “significantly more”) (see MPEP 2106.05(d) and Berkheimer Memo).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapoport (US PgPub 20150268374) in view of Jeffryes et al (US PgPub 20140027178).

With respect to claims 1 and 13, Rapoport discloses:
A method (paragraph 0003 states, “The present application pertains to means and method … multi-component integrated systems and methods thereof …”) and a non-transitory, computer-readable medium (suggested by processor and memory unit disclosed in paragraph 0075)
determining/determine a concentration of at least one chemical reaction product in a drilling fluid after the drilling fluid has interacted with a plasma discharge (paragraph 0042 states, “The present application also discloses an analysis system and method as set forth above, wherein said step of defining at least one quality parameter Q comprises defining Q as at least one parameter selected from … concentration of at least one component …”; paragraph 0043 states, “obtaining an inductively coupled plasma spectrum of said drilling mud …”; paragraph 0046 states, “The present application also discloses an analysis system and method as set forth above, wherein (a) said recirculation system comprises (i) a tank configured to hold spent drilling fluid …”)
With respect to claims 1 and 13, Rapoport differs from the claimed invention in that it does not explicitly disclose: 
produced via one or more electrodes of a drill bit of a pulse power drill string disposed in a borehole for drilling the borehole (please note that Rapoport does reference plasma in a drilling context (see paragraphs 0032 and 0043). However, Rapoport focuses more on the analysis system, rather than the structural drilling elements, so even though Rapoport may implicitly have the claimed elements, a secondary reference will be applied that explicitly teaches them.)
correlating/correlate the concentration of the at least one chemical reaction product to a relation between an arc and a spark of the plasma discharge
With respect to claims 1 and 13, Jeffryes et al discloses:
produced via one or more electrodes of a drill bit of a pulse power drill string disposed in a borehole for drilling the borehole (figure 1; abstract; paragraph 0076 states, “the laser energy is used to make the rock particles break down into a plasma …”; paragraph 0034 discloses electrodes 54 for use with drill bit 40.)
correlating/correlate the concentration of the at least one chemical reaction product to a relation between an arc and a spark of the plasma discharge (obvious in view of combination; paragraph 0043 of Rapoport discloses, “obtaining an inductively coupled plasma spectrum of said drilling mud; determining the concentration of at least one ion by using an ion-sensitive electrode …”; paragraph 0045 of Rapoport discloses, “The present application also discloses an analysis system … determining a different and/or correlation between said pre-drilling value and said post-drilling value … until said difference and/or correlation is within a predetermined limit.”; paragraph 0049 of Rapoport discloses, “Quality parameters can include measured values of chemical or physical properties of the drilling mud, or quantities derived or calculated from the measured values of chemical or physical properties of the drilling mud.”; Rapoport considers a wide variety of different drilling variables for its analysis, including plasma related variables. As seen, it also teaches correlation, concentration, and consideration of both chemical and physical properties associated with drilling mud. Furthermore, paragraph 0076 of secondary reference Jeffryes et al discloses, “wherein the laser energy is used to make the rock particles break down into a plasma, laser induced breakdown spectroscopy (LIBS) ay be applied to identify the rock and fluid constituents downhole in real time …” The claimed limitation would be obvious in view of the broad and varied teachings of modified Rapoport.)
With respect to claims 1 and 13, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jeffryes et al into the invention of Rapoport. The motivation for the skilled artisan in doing so is to gain the benefit of increased drilling efficiency.

With respect to claim 16, Rapoport discloses:
A system (abstract)
an analysis system configured to determine a concentration of at least one chemical reaction product in the sample of drilling fluid (paragraph 0042)
a processor (paragraph 0075, reference 42)
a computer-readable medium having instructions stored thereof that are executable by the processor to cause the processor (suggested by processor 42 and memory unit 44 disclosed in paragraph 0075)
determine a concentration of at least one chemical reaction product in a drilling fluid after the drilling fluid has interacted with a plasma discharge (see rejection of claims 1 and 13 above)
With respect to claim 16, Rapoport differs from the claimed invention in that it does not explicitly disclose: 
a pulse power drill string configured to be positioned in a borehole formed in a subsurface formation, wherein the pulse power drill string comprises a drill bit with one or more electrodes to periodically emit an electrical discharge to drill the borehole
a sample extractor configured to collect a sample of drilling fluid that circulated down the borehole and that interacted with the electrical discharge
produced via one or more electrodes of a drill bit of a pulse power drill string disposed in a borehole for drilling the borehole (please note that Rapoport does reference plasma in a drilling context (see paragraphs 0032 and 0043). However, Rapoport focuses more on the analysis system, rather than the structural drilling elements, so even though Rapoport may implicitly have the claimed elements, a secondary reference will be applied that explicitly teaches them.)
correlating/correlate the concentration of the at least one chemical reaction product to a relation between an arc and a spark of the plasma discharge
With respect to claim 16, Jeffryes et al discloses:
a pulse power drill string configured to be positioned in a borehole formed in a subsurface formation, wherein the pulse power drill string comprises a drill bit with one or more electrodes to periodically emit an electrical discharge to drill the borehole (figure 1; abstract; paragraph 0076 states, “the laser energy is used to make the rock particles break down into a plasma …”; paragraph 0034 discloses electrodes 54 for use with drill bit 40.)
a sample extractor configured to collect a sample of drilling fluid that circulated down the borehole and that interacted with the electrical discharge (paragraph 0025 states, “In one embodiment, the LWD module may include a fluid sampling device.”)
produced via one or more electrodes of a drill bit of a pulse power drill string disposed in a borehole for drilling the borehole (figure 1; abstract; paragraph 0076 states, “the laser energy is used to make the rock particles break down into a plasma …”; paragraph 0034 discloses electrodes 54 for use with drill bit 40.)
correlating/correlate the concentration of the at least one chemical reaction product to a relation between an arc and a spark of the plasma discharge (obvious in view of combination; paragraph 0043 of Rapoport discloses, “obtaining an inductively coupled plasma spectrum of said drilling mud; determining the concentration of at least one ion by using an ion-sensitive electrode …”; paragraph 0045 of Rapoport discloses, “The present application also discloses an analysis system … determining a different and/or correlation between said pre-drilling value and said post-drilling value … until said difference and/or correlation is within a predetermined limit.”; paragraph 0049 of Rapoport discloses, “Quality parameters can include measured values of chemical or physical properties of the drilling mud, or quantities derived or calculated from the measured values of chemical or physical properties of the drilling mud.”; Rapoport considers a wide variety of different drilling variables for its analysis, including plasma related variables. As seen, it also teaches correlation, concentration, and consideration of both chemical and physical properties associated with drilling mud. Furthermore, paragraph 0076 of secondary reference Jeffryes et al discloses, “wherein the laser energy is used to make the rock particles break down into a plasma, laser induced breakdown spectroscopy (LIBS) ay be applied to identify the rock and fluid constituents downhole in real time …” The claimed limitation would be obvious in view of the broad and varied teachings of modified Rapoport.)
With respect to claim 16, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jeffryes et al into the invention of Rapoport. The motivation for the skilled artisan in doing so is to gain the benefit of increased drilling efficiency.

With respect to claim 2, Rapoport, as modified, discloses:
wherein correlating the concentration of the at least one chemical reaction product to the relation between the arc and the spark of the plasma discharge comprises correlating the concentration of the at least one chemical reaction product to a qualitative relation between the arc and the spark (obvious in view of combination; as discussed above, Rapoport discloses contemplating a wide variety of chemical and physical properties as quality parameters, and Jeffryes et al discloses identifying rock and fluid constituents in real time during particle breakdown into plasma, which would encompass the time period of arc and spark application)

With respect to claim 3, Rapoport, as modified, discloses:
wherein correlating the concentration of the at least one chemical reaction product to the relation between the arc and the spark of the plasma discharge comprises correlating the concentration of the at least one chemical reaction product to a ratio of the arc to the spark (obvious in view of combination; Modified Rapoport discloses taking into account a wide variety of chemical and physical properties in relation to the plasma process. It would be obvious to one of ordinary skill in the art to apply obvious mathematical combination to arrive at a parameter for consideration based on a ratio of two of the parameters involved in the process. One of the rationales for obviousness is design variations or market forces prompting variations. The prior art teaches a base device (or method, product) similar or analogous to the claims. Design incentives or market forces would have prompted change to the base device. Known variations or principles would meet the difference between the claimed invention and the prior art and the implementation would have been predictable.)

With respect to claims 4, 14, and 17, Rapoport, as modified, discloses:
further comprising updating a drilling parameter for the drilling of the borehole with the pulse power drill string (obvious in view of combination; paragraph 0031 discloses, “Additionally, a directed energy controller 46 can be used to control the application of directed energy to the surrounding formation material.”; controlling energy serves as updating a drilling parameter.) 

With respect to claims 5 and 19, Rapoport, as modified, discloses:
wherein correlating the concentration of the at least one chemical reaction product to the relation between the arc and the spark of the plasma discharge comprises correlating the concentration of the at least one chemical reaction product to a ratio of the arc to the spark (see rejection of claim 3 above)
determining whether the ratio is below a threshold (obvious in view of combination (Rapoport paragraph 0045 states, “until said difference and/or correlation is within a predetermined limit.” A threshold is obvious where limits are set.)
wherein updating the drilling parameter comprises delaying a time of a subsequent plasma discharge, in response to the ratio being below the threshold (obvious in view of combination; Jeffryes et al discloses energy control (paragraph 0035). Controlling the timing of plasma discharge, including delaying the time based on determined control parameters, is obvious to energy control.)

With respect to claims 6 and 18, Rapoport, as modified, discloses:
wherein correlating the concentration of the at least one chemical reaction product to the relation between the arc and the spark of the plasma discharge comprise correlating the concentration of the at least one chemical reaction product to a ratio of the arc to the spark (see rejection of claim 3 above)
determining whether the ratio is below a threshold (see rejection of claim 5 above)
wherein updating the drilling parameter comprises increasing a weight on bit for the pulse power drill string, in response to the ratio being below the threshold (obvious in view of combination; paragraphs 0078-0079 of Jeffreyes et al states, “one or more downhole sensors (not shown) may be used to sense the performance of the drilling system, components of the drilling system, properties of the earth formation 920 and/or the like and provide data to a downhole controller that may operation of the electromagnetic source as required ... properties of the earth formation 920, such as rock strength or the like, cutting depth, rate of penetration, drilling fluid pressure, amount of cuttings being produced, downhole temperature and/or the like may be sensed and communicated to the controller”; paragraph 0003 states, “employing weight on the bit to move it in the desired direction. Another alternative is to use an asymmetric bit and pulse weight applied to the bit so that it tends to drill in a desired direction.” In view of the broad drilling control disclosed by Jeffreyes et al, it would be obvious to one of ordinary skill in the art to adjust the weight on bit depending on sensed parameters.)

With respect to claims 7 and 15, Rapoport, as modified, discloses:
wherein correlating the concentration of the at least one chemical reaction product to the relation between the arc and the spark of the plasma discharge comprises correlating the concentration of the at least one chemical reaction product to a ratio of the arc to the spark (see rejection of claim 3 above)
determining whether the ratio is within a range for directional drilling (obvious in view of combination; Jeffreyes et al discloses, “Embodiments of the invention can also be used in directional drilling systems …” (paragraph 0021); paragraph 0033 of Jeffreyes et al discloses, “The taret or formation material at which the laser energy is directed can be controlled by directed energy control 46 … This, of course, facilitates directional turning of the drill bit …”)
performing at least one of delaying a time of a subsequent plasma discharge and increasing a weight on bit for the pulse power drill string, in response to the ratio being above the range for directional drilling (obvious in view of combination; as discussed above, modified Rapoport discloses a wide variety of control operations and takes into account a wide variety of variables for both the drilling fluid and the drilling process.)
performing at least one of reducing the time of the subsequent plasma discharge and decreasing the weight on bit for the pulse power drill string, in response to the ratio being below the range for directional drilling (obvious in view of combination; as discussed above, modified Rapoport discloses a wide variety of control operations and takes into account a wide variety of variables for both the drilling fluid and the drilling process.)

With respect to claim 8, Rapoport, as modified, discloses:
wherein the drilling parameter comprises at least one of electrode voltage, electrode current, plasma power, pulse rate, pulse width, weight on bit, and flow rate (obvious in view of combination; Jeffryes et al discloses, “flow rate of the fluid 807 may be selected/adjusted …” (paragraph 0049))

With respect to claims 9 and 20, Rapoport, as modified, discloses:
further comprising determining a property of a formation surrounding the borehole based on the relation between the arc and the spark (obvious in view of combination; Jeffryes et al discloses downhole formation imaging in paragraph 0042)

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapoport (US PgPub 20150268374) in view of Jeffryes et al (US PgPub 20140027178), as applied to claims 1-9 and 13-20 above, and further in view of Moeny (WO 2014100255 A1).

With respect to claim 10, Rapoport, as modified, discloses:
The method of claim 9 (as applied to claim 9 above)
With respect to claim 10, Rapoport, as modified, differs from the claimed invention in that it does not explicitly disclose: 
wherein the property of the formation comprises at least one of a dielectric constant value, breakdown voltage, and a resistivity value of the formation 
With respect to claim 10, Moeny discloses:
wherein the property of the formation comprises at least one of a dielectric constant value, breakdown voltage, and a resistivity value of the formation (paragraph 00122 states, “for the electrocrushing process to be effective in rock fracturing or crushing, it is preferable that the dielectric constant of the insulating fluid to be greater than the dielectric constant of the rock …)
With respect to claim 10, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Moeny into the invention of Rapoport. The motivation for the skilled artisan in doing so is to gain the benefit of effective rock fracturing.

With respect to claim 11, Rapoport, as modified, discloses:
the method of claim 1 (as applied to claim 1 above)
With respect to claim 11, Rapoport, as modified, differs from the claimed invention in that it does not explicitly disclose:
further comprising determining a volume of bubbles generated in the drilling fluid that is a result of the plasma discharge
With respect to claim 11, Moeny discloses:
further comprising determining a volume of bubbles generated in the drilling fluid that is a result of the plasma discharge (obvious in view of combination; Moeny discloses sweeping out bubbles (abstract; paragraphs 0024, 00324-00330); it would be obvious to determine a volume of bubbles to know how much sweeping is necessary)
With respect to claim 11, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Moeny into the invention of Rapoport. The motivation for the skilled artisan in doing so is to gain useful information needed to effectively sweep out bubbles.

With respect to claim 12, Rapoport, as modified, discloses:
wherein correlating the concentration of the at least one chemical reaction product to the relation between the arc and the spark comprises correlating the concentration and the volume of bubbles to the relation between the arc and the spark (obvious in view of combination; modified Rapoport discloses concentration and plasma details, while Moeny also discloses plasma, arc, and spark (paragraphs 0004 and 0006), as well as bubbles (discussed with respect to claim 11 above).)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kasevich et al (US PgPub 20150167440) discloses a system and methods for controlled fracturing in formations.
Wideman et al (US PgPub 20100089577) discloses methods and apparatus for thermal drilling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2857                                                                                                                                                                                                        10/22/22

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2857                                                                                                                                                                                                        10/25/22